EXHIBIT 10.2

FIRST AMENDMENT TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
November 20, 2007, by and among GLADSTONE COMMERCIAL LIMITED PARTNERSHIP, a
Delaware limited partnership (“Borrower”), the “Guarantors” a party hereto (the
“Guarantors”), KEYBANK NATIONAL ASSOCIATION (“KeyBank”), as Agent for itself and
the other Lenders from time to time a party to the Credit Agreement (as
hereinafter defined) (KeyBank, in its capacity as Agent, is hereinafter referred
to as “Agent”), and each of the undersigned “Lenders” (hereinafter referred to
collectively as the “Lenders”).

W I T N E S S E T H:

WHEREAS, the Borrower, KeyBank, Agent and the other Lenders, among others, are
party to that certain Senior Secured Revolving Credit Agreement dated as of
December 29, 2006, (as the same may be varied, extended, supplemented,
consolidated, amended, replaced, renewed, modified or restated, the “Credit
Agreement”); and

WHEREAS, the Borrower has requested that the Lenders modify the Credit Agreement
in certain respects and the Lenders have agreed to modifications on the terms
and conditions set forth below;

NOW, THEREFORE, in consideration of the mutual covenants, promises, and
agreements set forth hereinbelow, and for other good and valuable consideration,
the receipt, adequacy, and sufficiency of which are hereby acknowledged, and as
a material inducement to the Lenders to agree to such modifications, the parties
do hereby covenant and agree as follows:

Definitions. Capitalized terms used in this Amendment, but which are not
otherwise expressly defined in this Amendment, shall have the respective
meanings given thereto in the Credit Agreement.

Modifications of the Credit Agreement. The Borrower, Agent and the Lenders do
hereby modify and amend the Credit Agreement as follows:



    Section 5.3(a) of the Credit Agreement is hereby deleted in its entirety and
the following is inserted in lieu thereof:

“§5.3 Addition of Equity Interests.

(a) After the Closing Date, the Borrower shall have the right, subject to the
consent of the Agent and the Required Lenders (which consent may be withheld in
their sole and absolute discretion) and the satisfaction by the Borrower of the
conditions set forth in this §5.3, to add Potential Collateral to the Collateral
for the purpose of increasing the Borrowing Base Value. In the event the
Borrower desires to add additional Potential Collateral as aforesaid, the
Borrower shall provide written notice to the Agent of such request (which the
Agent shall promptly furnish to the Lenders), together with all documentation
and other information reasonably required to permit the Agent to determine
whether the assets to which such Potential Collateral relates are Eligible Real
Estate or an Eligible Note Receivable. Agent shall provide the documentation and
other information described in §5.3(a)(i)-(vii) to the Lenders within three
(3) Business Days of receipt. Upon receipt by the Agent and the Lenders of the
documentation and other information described in §5.3(a)(i), (ii), (vi) and
(vii), the Agent shall have ten (10) Business Days from the date of the receipt
of the last of such documentation and other information to advise the Borrower
whether the Required Lenders consent to the acceptance of such Potential
Collateral. If a Lender shall fail to respond within such ten (10) Business Day
period, such Lender shall be deemed to have approved such proposed Potential
Collateral. Subject to clause (B) of the last paragraph of this §5.3(a) and
notwithstanding the foregoing, no Potential Collateral shall be included as
Collateral unless and until the following conditions precedent shall have been
satisfied:

(i) Borrower shall have delivered to Agent a written request to add such
Potential Collateral as Collateral, together with a description of such
Potential Collateral;

(ii) the owner of the Eligible Real Estate or Eligible Note Receivable shall be
a wholly-owned Subsidiary of Borrower;

(iii) the owner of such Eligible Real Estate or Eligible Note Receivable (and
any indirect owner of such Subsidiary) shall have executed a Joinder Agreement
and satisfied the conditions of §5.5;

(iv) the Borrower or such Subsidiary, as applicable, shall have executed and
delivered to the Agent all Eligible Real Estate Qualification Documents, all of
which instruments, documents or agreements shall be in form and substance
reasonably satisfactory to the Agent;

(v) Agent and Borrower shall have entered into an amendment to the Assignment of
Interests such that Agent shall have a first priority perfected lien on 100% of
the Equity Interests in such Subsidiary owning such Eligible Real Estate or
Eligible Note Receivable, and Borrower shall have delivered to Agent
certificates evidencing such Equity Interests together with such transfer powers
or assignments as Agent may reasonably require, and Agent shall have recorded
such UCC financing statements or amendments thereto reflecting such pledge as
Agent may reasonably require (Agent agreeing to promptly send for filing such
amendments);

(vi) prior to or contemporaneously with such addition, Borrower shall have
submitted to Agent a Borrowing Base Certificate prepared on a pro forma basis
(and adjusted to give effect to such addition) and shall certify that after
giving effect of such addition, no Default or Event of Default shall exist;

(vii) after giving effect to the inclusion of such Potential Collateral, each of
the representations and warranties made by or on behalf of the Borrower or the
Guarantors or any of their respective Subsidiaries contained in this Agreement,
the other Loan Documents or in any document or instrument delivered pursuant to
or in connection with this Agreement shall be true in all material respects both
as of the date as of which it was made and shall also be true as of the time of
the addition of such Potential Collateral, with the same effect as if made at
and as of that time (it being understood and agreed that any representation or
warranty which by its terms is made as of a specified date shall be required to
be true and correct only as of such specified date) and except to the extent of
any changes resulting from transactions permitted by this Agreement that singly
or in the aggregate have not had or could not reasonably be expected to have a
Material Adverse Effect, and no Default or Event of Default shall have occurred
and be continuing (including, without limitation, any Default under §7.18), and
the Agent shall have received a certificate of the Borrower to such effect; and

(viii) Agent shall have received the prior written consent of the Required
Lenders to the inclusion of such Potential Collateral as Collateral.

Notwithstanding anything to the contrary herein, (A) in the event such Potential
Collateral can not qualify as such, such Potential Collateral shall be included
as Collateral so long as the Agent shall have received the prior written consent
of each of the Required Lenders to the inclusion of such Potential Collateral
and (B) Potential Collateral shall be deemed to be included as Collateral and a
Borrowing Base Asset upon receipt by Borrower of written confirmation from Agent
that Borrower has satisfied the conditions precedent set forth in clauses (i),
(ii), (vi), (vii) and (viii) of this §5.3(a) (it being understood that for
purposes of satisfying such clauses (ii) and (vii), Borrower may deliver a
certification covering such matters, in form and substance satisfactory to
Agent) and that the Eligible Real Estate Qualification Documents listed as items
(h) and (j) through (n) on Schedule 1.2 to this Agreement have been received and
approved by the Agent (the “Agent’s Confirmation”). Agent shall, within ten
(10) Business Days from the date of the receipt of the last of such
documentation and other information, either deliver to Borrower the Agent’s
Confirmation or notify Borrower of any additional documentation or other
information required to satisfy such conditions; provided that, if Agent shall
fail to so respond within such ten (10) Business Day period Agent shall be
deemed to have delivered the Agent’s Confirmation to Borrower. Notwithstanding
any consent or deemed consent by the Required Lenders to the inclusion of any
Potential Collateral as Collateral and a Borrowing Base Asset or receipt or
deemed receipt of the Agent’s Confirmation, with respect to such Potential
Collateral, absent the satisfaction of all other previously unsatisfied
conditions precedent set forth in this §5.3(a), including, without limitation,
the delivery of any previously undelivered Eligible Real Estate Qualification
Documents, within forty-five (45) days following the date of receipt or deemed
receipt by Borrower of Agent’s Confirmation, the inclusion of such Potential
Collateral as Collateral shall be deemed ineffective at the end of such
forty-five (45) day period, and such Collateral shall immediately be removed as
a Borrowing Base Asset.”



    Clause (f) of Schedule 1.2 of the Credit Agreement is hereby deleted in its
entirety and the following is inserted in lieu thereof:

“(f) UCC Search. A report from a title insurance company, records search firm,
or counsel satisfactory to the Agent that a search of the appropriate public
records disclosed no financing statements or notice filings which affect any
property, rights or interests of the Borrower or such Subsidiary Guarantor that
are or are intended to be subject to the security interest, security title,
assignments, and mortgage liens created by the Security Documents or affecting
the Eligible Real Estate or Eligible Note Receivable except to the extent that
the same are discharged and removed prior to or simultaneously with the
inclusion of the Equity Interests in the Collateral.”

Conditions. The effectiveness of this Amendment shall be subject to the
satisfaction of the following conditions precedent (the date all such conditions
have been satisfied or waived in writing by the Lenders hereinafter referred to
as the “Amendment Effective Date”):



    No Default. There shall exist no Default or Event of Default.



    Representations and Warranties. The representations and warranties contained
in Section 6 of the Loan Agreement shall have been true and correct in all
material respects when made and shall also be true and correct in all material
respects on the Amendment Effective Date (except to the extent such
representations and warranties specifically relate to an earlier date, in which
case they shall have been true and correct in all material respects as of such
earlier date).

References to Loan Agreement. All references in the Loan Documents to the Credit
Agreement shall be deemed a reference to the Credit Agreement, as modified and
amended herein.

Consent of Borrower and Guarantors. Borrower and Guarantors hereby acknowledge,
represent and agree that the Loan Documents remain in full force and effect and
constitute the valid and legally binding obligations of the Borrower and the
Guarantors enforceable against such Persons in accordance with their respective
terms.

Representations. Each of the Borrower and each Guarantor represents and warrants
to Agent and the Lenders as follows:

Authorization. The execution, delivery and performance of this Amendment and the
transactions contemplated hereby (i) are within the authority of the Borrower
and such Guarantor, (ii) have been duly authorized by all necessary proceedings
on the part of the Borrower and such Guarantor, (iii) do not and will not
conflict with or result in any breach or contravention of any provision of law,
statute, rule or regulation to which the Borrower or such Guarantor is subject
or any judgment, order, writ, injunction, license or permit applicable to the
Borrower or such Guarantor, (iv) do not and will not conflict with or constitute
a default (whether with the passage of time or the giving of notice, or both)
under any provision of the articles of incorporation, bylaws, operating
agreement, partnership agreement, declaration of trust or other charter
documents of, or any agreement or other instrument binding upon, the Borrower or
such Guarantor, or any of their respective properties, (v) do not and will not
result in or require the imposition of any lien or other encumbrance on any of
the properties, assets or rights of the Borrower or any Guarantor, and (vi) do
not require the approval or consent of any Person other than those already
obtained and delivered to Agent, except, in the case of clauses (iii), (iv) or
(vi) above, to the extent not reasonably expected to have a Material Adverse
Effect.

Enforceability. The execution and delivery of this Amendment are valid and
legally binding obligations of the Borrower and the Guarantors, enforceable in
accordance with the respective terms and provisions hereof, except as
enforceability is limited by bankruptcy, insolvency, reorganization, moratorium
or other laws relating to or affecting generally the enforcement of creditors’
rights and except to the extent that availability of the remedy of specific
performance or injunctive relief is subject to the discretion of the court
before which any proceeding therefor may be brought.

Approvals. The execution, delivery and performance of this Amendment and the
transactions contemplated hereby and thereby do not require the approval or
consent of, or filing with, any governmental agency or authority other than
those already obtained.

No Default. By execution hereof, the Borrower certifies that no Default or Event
of Default has occurred and is continuing.

Waiver of Claims. Each of the Borrower and each Guarantor acknowledges,
represents and agrees that it has no defenses, setoffs, claims, counterclaims or
causes of action of any kind or nature whatsoever with respect to the Loan
Documents, the administration or funding of the Loan or with respect to any acts
or omissions of Agent or any Lender, or any past or present officers, agents or
employees of Agent or any Lender, and the Borrower does hereby expressly waive,
release and relinquish any and all such defenses, setoffs, claims, counterclaims
and causes of action, if any.

Ratification. Except as hereinabove set forth, all terms, covenants and
provisions of the Credit Agreement remain unaltered and in full force and
effect, and the parties hereto do hereby expressly ratify and confirm the Loan
Documents and the Credit Agreement as modified and amended herein. Nothing in
this Amendment shall be deemed or construed to constitute, and there has not
otherwise occurred, a novation, cancellation, satisfaction, release,
extinguishment or substitution of the indebtedness evidenced by the Notes or the
other obligations of the Borrower or any Guarantor under the Loan Documents.

Amendment as Loan Document. This Amendment shall constitute a Loan Document.

Counterparts. This Amendment may be executed in any number of counterparts which
shall together constitute but one and the same agreement.

Miscellaneous. This Amendment shall be construed and enforced in accordance with
the laws of the State of New York. This Amendment shall be effective upon the
execution hereof by Borrower, Guarantors, Agent and the Lenders and shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective permitted successors, successors-in-title and assigns as provided in
the Credit Agreement. All captions in this Amendment are included herein for
convenience of reference only and shall not constitute part of this Amendment
for any other purpose.

[remainder of this page intentionally left blank]

IN WITNESS WHEREOF, the parties hereto, acting by and through their respective
duly authorized officers and/or other representatives, have duly executed this
Amendment, under seal, as of the day and year first above written.

BORROWER:

GLADSTONE COMMERCIAL LIMITED
PARTNERSHIP, a Delaware limited partnership



      By: GCLP Business Trust II, a Massachusetts business trust, its sole
general partner

By:
Name: David Gladstone
Title: Trustee


By:
Name: George Stelljes III
Title: Trustee


(SEAL)

GUARANTORS:

GLADSTONE COMMERCIAL CORPORATION, a Maryland corporation

By:
Name:
Title:


1

GLADSTONE LENDING LLC, a Delaware limited liability

company

By: Gladstone Commercial Limited Partnership, a Delaware limited partnership,
its Manager

By: GCLP Business Trust II, a Massachusetts business trust, its General Partner

By:
Name: David Gladstone
Title: Trustee


By:
Name: George Stelljes III
Title: Trustee


(SEAL)

CMS06-3 LLC, a Delaware limited liability company

By: Gladstone Commercial Limited Partnership, a Delaware limited partnership,
its Manager

By: GCLP Business Trust II, a Massachusetts business trust, its General Partner

By:
Name: David Gladstone
Title: Trustee


By:
Name: George Stelljes III
Title: Trustee


(SEAL)

2

GCC NORFOLK LLC, a Delaware limited liability company

By: Gladstone Commercial Limited Partnership, a Delaware limited partnership,
its Manager

By: GCLP Business Trust II, a Massachusetts business trust, its General Partner

By:
Name: David Gladstone
Title: Trustee


By:
Name: George Stelljes III
Title: Trustee


(SEAL)

MPI 06 MASON OH LLC, a Delaware limited liability company

By: Gladstone Commercial Limited Partnership, a Delaware limited partnership,
its Manager

By: GCLP Business Trust II, a Massachusetts business trust, its General Partner

By:
Name: David Gladstone
Title: Trustee


By:
Name: George Stelljes III
Title: Trustee


(SEAL)

3

WPI07 TULSA OK LLC, a Delaware limited liability company

By: Gladstone Commercial Limited Partnership, a Delaware limited partnership,
its Manager

By: GCLP Business Trust II, a Massachusetts business trust, its General Partner

By:
Name: David Gladstone
Title: Trustee


By:
Name: George Stelljes III
Title: Trustee


(SEAL)

APML07 HIALEAH FL LLC, a Delaware limited liability company

By: Gladstone Commercial Limited Partnership, a Delaware limited partnership,
its Manager

By: GCLP Business Trust II, a Massachusetts business trust, its General Partner

By:
Name: David Gladstone
Title: Trustee


By:
Name: George Stelljes III
Title: Trustee


(SEAL)

4

EI07 TEWKSBURY MA LLC, a Delaware limited liability company

By: Gladstone Commercial Limited Partnership, a Delaware limited partnership,
its Manager

By: GCLP Business Trust II, a Massachusetts business trust, its General Partner

By:
Name: David Gladstone
Title: Trustee


By:
Name: George Stelljes III
Title: Trustee


(SEAL)

NJT06 STERLING HEIGHTS MI LLC,
a Michigan limited liability company

By: Gladstone Commercial Limited Partnership, a Delaware limited partnership,
its General Partner

By: GCLP Business Trust II, a Massachusetts business trust, its General Partner

By:      
Name: David Gladstone
Title: Trustee


By:
Name: George Stelljes III
Title: Trustee


(SEAL)

5

LENDERS:

KEYBANK NATIONAL ASSOCIATION, individually and as Agent

By:
Name:
Title:


EMIGRANT REALTY FINANCE LLC

By:
Name:
Title:


BRANCH BANKING AND TRUST COMPANY

By:
Name:
Title:


FIRST HORIZON BANK, a division of First Tennessee

Bank, NA

By:
Name:
Title:


6